 

 

a
4

Case 2:19-cr-20530-TGB-APP: ECF No. 1. filed 07/18/19. PagelD. 1- “Page 1 of 5

 

. . ~ “AUSA: i Kenneth Conve : _ Telephone: .(313) 226-9698
_ “AO 91 (Rev. 11/1"). Criminal Complaint | a _Special. Agent: . Shadi Elreda — Telephone: Gc 226- 0513
oye UNITED STATES DIsTRICT Court |

\WY oo for the : .

- Eastern District of Michigan.
United States of America

 

* ae , Case: 2:19-mj-30385 |

_ ee Assigned To : Unassigned

AIALSADOCN yy Assign. Date: 7/18/2019
| 4 - | ggeription: RE: ALI AL SAD

   

|
(EOB)

CRIMINAL COMPLAINT.

"I, the complainant in this: case, state that the following i is true to the best of ‘my knowledge and belief.
' On or about the date(s) of |

June 23, 2019
Eastern

in the county of Wayne in the
_____ District of —Michizan _, the defendant(s) violated: |
Code Section’. *

oe a — Offense Description an aa
8; United Stat s Code, Section I253(@KC)

Co moo,
Hampering Removal -

yo

~
This criminal: complaint i is s based on these facts:,

On or about lune 23, 2019, in the Eastern District of Michigan, Southern Division, Ali Al Sadoon, an alien against whom a.
final order o1 removal was outstanding, knowingly took action with the purpose of preventing and hampering his
removal fror) the United States; in violation of Title 8, United States Code, $ section n tasa(aytatc):

i

   

 

oo | Continu :d'on the attached sheet.’ fo,
. ’ ‘ ” Complainant’ signa ~ ~
_— ; _ Shadi Elreda, Special Agent, HSI |
. G , os. po - 7 ‘Printed name and title
Sworn to béfore me and signed in my presence. - - od

Date: WH % WS _

- City and state: _ Detroit, Michigan

 

: Judge’s signature ,

.-

 

David A. Grand, United. States M Magistrate Judge
. | Printed n name and title -
_ Case 2:19-cr-20530-TGB-APP ECF No.1 filed 07/18/19 PagelD.2 Page 2 of 5

AFFIDAVIT
I, Shadi G. Elreda, being first duly sworn, hereby state as follows:

1) Lam a Special Agent (“SA”) with Homeland Security Investigations (“HSI”),
United States Department of Homeland Security and have been 50 employed since
May 2018. I am currently .assigned to the HSI. Detroit office, Counter
Proliferation/Commercial Fraud Group. Prior to being a Special Agent with HSI, I
“was employed by the United States Federal Air Marshal Service (“FAMS”) as a
Federal Air Marshal (FAM) from December 2010 to May 2018. As a Federal Air |
Marshal, I worked in numerous law enforcement capacities to include serving as a
~ Task Force Officer (TEO) with the Federal Bureau of Investigation Joint Terrorism
Task Force (“JTTF”), where I investigated terrorism related orimes from February

2016 to May 2018.

2) The facts in this affidavit come from my personal observations, my training
and experience, and information obtained from witnesses, other law enforcement
agents, documents, and government databases.

3) Ali Najim Al Sadoon (“AL SADOON”) is a thirty-three-year-old, native and
citizen of Iraq, who was admitted into the United States as a refugee, on June 23, |
1994, at New York, New York.

4) On or about August 20, 2013, Immigration and Customs Enforcement (“ICE”)

initiated removal proceedings against AL SADOON by issuing a Form I-862, Notice
Case 2:19-cr-20530-TGB-APP ECF No. 1 filed 07/18/19 — PagelD.3 Page 3of5

to Appear, charging him as removable from the United States pursuant to g U.S.C.
§ 1227(a)(2)(A)(ii) and (iii) based on Breaking and Entering and Safe Breaking
felony convictions.
5) On March 24, 2015, while serving his sentence for the aforementioned
offenses, AL SADOON was ordered removed from the United States by an
Immigration Judge (“TJ”) in Detroit, Michigan. AL SADOON waived further appeal
of that decision. AL SADOON was released from Michigan Department of
Corrections custody to ICE on May 17, 2016. AL SADOON’s motion to reopen
- removal proceedings, filed on September 21, 2017, was denied by the IJ on
November 8, 2017. -
6) On December 18, 2018, AL SADOON was released from ICE custody on an
order of supervision (“OSUP”) putsuant to the Honorable Mark A. Goldsmith’s
November 20, 2018 Opinion and Order in the Hamama v. Adducci case. The OSUP
required AL SADOON to “appear in person at the time and place specified, upon
each and every request of the agency, for identification and for deportation or
removal” and “enrollment and successful participation in an Alternative to Detention
(ATD) program” which included “electronic monitoring” via a GPS tether. The
~ OSUP warned AL SADOON that failure to comply with the OSUP could subject

him to criminal prosecution. AL SADOON nevertheless violated the conditions of

his OSUFP as set forth below.
Case 2:19-cr-20530-TGB-APP ECF No.1. filed 07/18/19 PagelD.4 Page 4of5

: ay Since his release on December 18, 2018, AL SADOON has had the
opportunity to comply with his order of removal by obtaining a travel document and
making his own travel arrangements to depart the United States.

8) On March 13, 2019, the government of Iraq issued a travel document for AL
SADOON’s removal from the United States. | 7

9) A ticketed itinerary for AL SADOON’s removal from the United States was
received on May 23, 2019, for travel beginning June 23, 2019. AL SADOON’s
removal from the United States was scheduled to begin on June 23, 2019, from
Detroit Metro Airport via Delta flight number 3350, departing at 5:59 PM.

10) On June 21, 2019, AL SADOON appeared as instructed at the ICE,
Enforcement and Removal Operations. (“ERO”) office located at 260 Mt. Elliott,
Detroit, MI, 48207. At this time AL SADOON was given instructions regarding his
removal. AL SADOON was instructed to meet ICE, ERO officers at Detroit Metro
Airport on June 23, 2019 at 4:00 PM. _

11) On June 23, 2019, at approximately 8:58 AM, AL SADOON?’s GPS tether
unit sent a “strap tamper” message. A “strap tamper” message goes out to the central
monitoring » computer alerting officers that the strap’s fiber-optic circuitry is
intercepted due to strap cutting or removal. The tether was cut in Detroit, MI, in the

area of Interstate I-96 and W. Chicago Street.
Case 2:19-cr-20530-TGB-APP ECF No. 1. filed 07/18/19 PagelD.5 Page 5of5

12) On June 23, 2019, AL SADOON did not report to Detroit Metro Airport as
required. ICE ERO confirmed with airline personnel that AL SADOON had not |
checked in. AL SADOON’s failure to appear prevented the scheduled removal.

13) At approximately 5:00 PM on June 23, 2019, ICE, ERO officers responded
to the area of Interstate I-96 and W. Chicago Street to retrieve the GPS tether unit
without success. At approximately 8:30 AM on June 24, 2019, ICE. ERO officers :
were able to locate and recover the unit in the area of westbound Interstate 1-96 and
W. Chicago Street in Detroit, MI.

14) Therefore, I have probable cause to believe that Ali Najim AL SADOON, an |
alien against whom a final order of removal was outstanding, knowingly took action,
namely the removal of his tether and failure to appear at the airport for his scheduled
removal flight, with the purpose of preventing and hampering his removal from the
United States, in violation of Title 8, United States Code, Section 1253(a)(1(0).

we

Shadi G. Elreda, Special Agent
Homeland Security Investigations

Sworn to before me and signed in my

 

Honorable David R. Grand
United States Magistrate Judge
